                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

PETER HOLYK,                         :

                Plaintiff            :    CIVIL ACTION NO. 3:17-0435

    v.                               :          JUDGE MANNION

SCRANTON COUNSELING                  :
CENTER,
                                     :
                Defendant


                               ORDER

    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

    (1)   Defendant SCC’s motion for summary judgment, (Doc. 43),

          is GRANTED with respect to plaintiff Holyk’s retaliation

          claims under the ADEA, ADA, RA, and PHRA in his

          amended complaint, (Doc. 39);

    (2)   Defendant SCC’s motion for summary judgment, (Doc. 43),

          is GRANTED with respect to plaintiff Holyk’s disability

          discrimination claims under the ADA, the RA, and the

          PHRA in his amended complaint, (Doc. 39);

    (3)   Judgment is entered in favor of defendant SCC and against

          plaintiff Holyk regarding his retaliation claims and his

          disability discrimination claims, Counts I-IV; and
          (4)        The Clerk of Court is directed to CLOSE THIS CASE.




                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge

Date: December 13, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-0435-02-ORDER.wpd




                                                                   2
